


110 HR 6253 IH: To ban the Bureau of Alcohol, Tobacco, Firearms, and

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6253
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Sali (for
			 himself, Mr. King of Iowa,
			 Mr. Goode,
			 Mr. David Davis of Tennessee,
			 Ms. Ginny Brown-Waite of Florida, and
			 Mr. Walberg) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To ban the Bureau of Alcohol, Tobacco, Firearms, and
		  Explosives from purchasing, using, or distributing hand tools or tool kits on
		  which any reminder about forfeiture appears.
	
	
		1.Short titleThis Act may be cited as the Always
			 Think Freedom Act.
		2.Ban on the Bureau
			 of Alcohol, Tobacco, Firearms, and Explosives purchasing, using, or
			 distributing hand tools or tool kits on which any reminder about forfeiture
			 appearsThe Bureau of Alcohol,
			 Tobacco, Firearms, and Explosives shall not purchase, use, or distribute any
			 hand tool or tool kit on which any reminder about forfeiture appears.
		
